DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This final office action is responsive to Applicant’s submission filed 11/23/2020. Currently, claims 1, 3-5, 7-12, 36-43 and 54 are pending. Claims 1, 3 and 10 have been amended. Claims 13-35 and 44-53 have been cancelled. Claim 54 is newly added claims. Claims 1, 3-5, 7-12 and 54 are examined for the purpose of this prosecution. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 54 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites in part, 

presenting the color encoded sequence of digits at the display in the form of light flashes after it has been determined by the proximity sensor that the mobile device is less than 1 cm from the photo-receptor. 
However, claim 54 recites, “wherein identifying proximity of the photo-receptor device comprises determining that the mobile device is in a range of millimeters from the photo-receptor”. 
Under broadest reasonable interpretation, the “range of millimeters” as recited in claim 54 may exceed the proximity range of 1cm defined in claim 1. In other words, the “range of millimeters” may cover 1cm and beyond. Accordingly, claim 54 defines a broader range than recited in claim 1. Claim 54 fails to further limit the subject matter of the claim upon which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 3-5, 10 and 54 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Appl. Pub. No. 2017/0004475 (White et al. – hereinafter White).

Referring to claim 1, White discloses a method of securely communicating a color encoded sequence of digits from a display of a mobile device to a photo-receptor device, comprising: 
preparing the color encoded sequence of digits at the mobile device; [See paragraphs 0018, 0021, 0023, 0048, 0065, 0080, 0091. 0099, 0100 - The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]
identifying proximity of the photo-receptor device, by a proximity sensor of the mobile device, by determining that the mobile device is less than 1cm from the photo-receptor; [See paragraphs 0018, 0065, 0099, 0100, 0118-0120 - The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.] 
presenting the color encoded sequence of digits at the display in the form of light flashes after it has been determined by the proximity sensor that the mobile device is less than 1cm from the photo-receptor; and [See paragraphs 0021, 0023, 0024, 0048, 0056, 0065, 0080, 0091, 0099, 0100, 0118 – The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]
initiating a pairing connection between the mobile device and the photo-receptor device once the decoding of the color-encoded sequence of digits at the photo-receptor The pairing can be carried out in a similar manner as between a user mobile device and payment object reader. The payment object reader acting as the POS terminal, while the user’s mobile device acting as the payment object card reader.]

Referring to claim 3, White discloses the method according to claim 1, wherein the pairing connection is a wireless connection. [See paragraphs 0019, 0028, 0034, 0090]

Referring to claim 4, White discloses the method according to claim 3, wherein the wireless connection is a Bluetooth connection. [See paragraphs 0019, 0028, 0034, 0090] 

Referring to claim 5, White discloses the method according to claim 3, wherein the wireless connection is a Wi-Fi connection. [See paragraphs 0019, 0028, 0034, 0090] 

Referring to claim 10, White discloses the method according to claim 1, further comprising performing a transaction once the pairing is successful. [See paragraphs 0060, 0108] 

Referring to claim 54, White discloses the method according to claim 1, wherein identifying proximity of the photo-receptor device comprises determining that the mobile device is in a range of millimeters from the photo-receptor. [See paragraph 0118]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over White, as applied to claim 1 above, and further in view of U.S. Patent Appl. Pub. No. 2017/0337507 (Curry et al. – hereinafter Curry).

Referring to claim 7, White discloses the method according to claim 1 above. White does not explicitly disclose the limitation: further comprising sending an actuation instruction on an access module once the decoding takes place. 

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of White to have incorporated a locking mechanism as in Curry with the motivation of preventing unauthorized access to a product. [See Curry paragraph 0024] 

Referring to claim 8, the combination of White and Curry discloses the method according to claim 7, wherein the access module is a structure controlling access to a controlled space. [See Curry paragraphs 0028, 0046, 0047]

Referring to claim 9, the combination of White and Curry discloses the method according to claim 8, wherein the access module is a lock. [See Curry paragraphs 0028, 0046, 0047]
 
Referring to claim 11, the combination of White and Curry discloses the method according to claim 10: 
sending a request to release a product or a service; [See Curry paragraphs 0046, 0048-0050, 0051-0053]
facilitating a secure communication between the photo-receptor device and a remote financial entity to confirm that the request is a valid request; and [See Curry paragraphs 0046, 0048-0050, 0051-0053]


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over White in view of Curry, as applied to claim 11 above, and further in view of U.S. Patent Appl. Pub. No. 2011/0187642 (Faith et al. – hereinafter Faith).

Referring to claim 12, the combination of White and Curry discloses the method according to claim 11 above. The combination does not explicitly disclose the limitation: wherein the communication between the photoreceptor device and the third party financial entity is implemented through the paired mobile device. 
Faith teaches a method with the limitation: wherein the communication between the photoreceptor device and the third party financial entity is implemented through the paired mobile device. [See Faith paragraph 0060] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of White and Curry to have incorporated a pairing feature as in Faith with the motivation of pairing two device for processing a transaction. [See Faith paragraph 0024] 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 2 rejected under 35 U.S.C. §102(a)(1) as allegedly being anticipated by US Published Patent Application No. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.